                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WENDY ELLIS BAILEY,

                     Plaintiff,                               8:19CV237

       vs.
                                                 MEMORANDUM AND ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration;

                     Defendant.


      This is a Social Security appeal. The Administrative Law Judge (“ALJ”)
issued a decision denying Plaintiff benefits on September 14, 2018. (Filing 19-2 at
CM/ECF pp. 13-25.) The Appeals Council denied Plaintiff’s request for review on
April 1, 2019, making the ALJ’s decision the final decision of the Commissioner of
Social Security. (Filing 19-2 at CM/ECF pp. 2-7.) Plaintiff appealed the
Commissioner’s decision in this court on May 30, 2019. (Filing 1.)

      Defendant filed an Answer and the administrative record on September 9,
2019. Contrary to the court’s prior order (Filing 10), Plaintiff failed to file a motion
for an order reversing the Commissioner’s decision with a supporting brief within
30 days after the administrative record was filed. Due to Plaintiff’s failure, the
Commissioner has not filed a motion for an order affirming the Commissioner’s
decision, and the Plaintiff has not filed a reply brief.

       Nebraska Civil Rule 41.2 provides: “At any time, a case not being prosecuted
with reasonable diligence may be dismissed for lack of prosecution.” Because
Plaintiff has failed to prosecute this case with diligence, I shall order her to show
cause why this case should not be dismissed. Accordingly,
      IT IS ORDERED:

       1.     Pursuant to Nebraska Civil Rule 41.2, Plaintiff shall show cause why
this action should not be dismissed without prejudice for lack of prosecution on or
before January 31, 2020, in the absence of which this matter shall be dismissed
without further notice to Plaintiff; and

      2.    Defendant’s Motion to Substitute Party (Filing 17) is granted, and the
Clerk of Court shall substitute Andrew M. Saul, Commissioner of the Social Security
Administration, as the sole defendant in this case.

      Dated this 15th day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                        2
